Citation Nr: 0829977	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-21 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for coronary heart 
disease, claimed as a heart condition.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as a stomach condition.

3.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to April 
1980, July 1999 to March 2000, and August 2004 to October 
2005; in between, he served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The veteran testified before the undersigned Veterans Law 
Judge in November 2006 via video conference.  A copy of the 
transcript of this hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for 
coronary heart disease (claimed as a heart condition) and 
GERD (claimed as a stomach disorder).  As noted above, the 
veteran had three periods of active duty service.  First, 
from October 1979 to April 1980; second, from July 1999 to 
March 2000; and third, from August 2004 to October 2005.  He 
also served on numerous periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) in the 
Army National Guard during this period.  Although some 
service personnel records have been obtained, the record does 
not reflect that the veteran's ACDUTRA and INACDUTRA have 
been identified.  This must be accomplished on remand for 
proper adjudication of the veteran's claims for service 
connection.  

Review of the record reflects that the veteran's symptoms 
were initially diagnosed as coronary artery disease in 
February 2004, after his second period of active duty service 
and prior to his third period of active duty service.  
However, during his November 2006 hearing, he testified that 
he experienced cardiovascular symptoms, identified as 
problems breathing and vomiting, during his second period of 
active duty service.  

Similarly, during his November 2006 hearing, the veteran 
recalled that his symptoms were diagnosed as esophagitis in 
1984 or 1985 (after his first period of active duty service 
and prior to his second period of active duty service) by a 
civilian physician.  Private treatment records dated in 
February 1999 reflect a history of gastroesophageal reflux 
disease and a long history of GI (gastrointestinal) distress 
dating back to 1982, when he was found to have ulcerative 
esophagitis requiring hospitalization.  However, he testified 
that these symptoms increased in severity during his second 
period of service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  The Board observes that, with 
respect to the veteran's Army National Guard service, the 
applicable laws and regulations permit service connection 
only for a disability resulting from disease or injury 
incurred in or aggravated coincident with active duty for 
training, or for disability resulting from injury during 
inactive duty training.  See 38 U.S.C.A. § 101(22), (23), 
(24) (West 2002); 38 C.F.R. § 3.6 (2007).

Some chronic diseases, such as cardiovascular-renal disease, 
may be presumed to have been incurred in service, if they 
become manifest to a degree of ten percent or more within one 
year of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a),3.309(a).

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2007).  
The underlying disorder, as opposed to the symptoms, must be 
shown to have worsened in order to find aggravation.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Although the veteran was afforded a VA examination in 
connection with his heart and stomach claims in January 2006, 
his claims file, to include his service and private medical 
records, were not available for review by the examiner in 
connection with these examinations and the examiner did not 
provide opinions as to the etiology and initial clinical 
onset of these disorders.  In view of the foregoing facts and 
applicable law, the Board finds that more thorough 
examinations are warranted.  Specifically, these examinations 
should reflect a review of the veteran's claims file, to 
include his service and private medical records, and provide 
opinions addressing the questions of initial onset of his 
claimed heart and stomach disorders as well as any 
aggravation of these disorders if initially manifested prior 
to the veteran's periods of active duty service.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  

With respect to the claim for an increased initial rating for 
service-connected arthritis of the cervical spine, it is 
noted that the veteran's June 2006 VA Form 9, Appeal to Board 
of Veterans' Appeals, as well as his November 2006 hearing 
testimony reflect his contention that his cervical spine 
condition is much worse than is indicated by the January 2006 
VA examination and that he experiences flare-ups.  

In this regard it is noted that, although the veteran 
underwent VA examination of his cervical spine in January 
2006; the examiner was not provided with the veteran's claims 
file, including his service and private medical records, for 
review in connection with these examinations.  

The Court has held that when a veteran claims that a 
disability is worse than when originally rated (or last 
examined by VA), and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (where the Court determined the Board 
should have ordered a contemporaneous examination of the 
veteran because a 23-month old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating).  The Board finds that a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment (the complete claims 
folder) so that the disability evaluation will be a fully 
informed one should be accomplished.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  It is the Board's opinion that such an 
examination should be afforded the veteran before an 
appellate decision on the merits of his claim for an 
increased initial rating for arthritis of the cervical spine.

In this regard, it is noted that the extent of mobility is an 
essential consideration as a basis for rating arthritis of 
the cervical spine.  When determining the evaluation of 
orthopedic disabilities that are at least partly rated based 
on limitation of motion, VA must take into account whether 
the veteran has additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to factors such as pain, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during 
times when his symptoms "flare up," such as during 
prolonged use.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  In the present 
case, more definitive findings are required on the 
manifestation of functional loss.

Finally, as noted above, during his February 2006 hearing, 
the veteran recalled receiving civilian medical treatment in 
1984 or 1984 in connection with esophagitis.  In addition, 
private treatment records dated in February 1999 reflect 
hospitalization in 1982 for ulcerative esophagitis.  Review 
of the claims file reflects that copies of these treatment 
records are not available for review in connection with this 
appeal.  Copies of these records must be requested prior to 
further adjudication by the Board.

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who have treated him for his heart and 
stomach complaints.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
which have not been previously secured.  
The attention of the RO is specifically 
directed to the treatment for esophagitis 
in 1984 or 1985 as identified by the 
veteran and in 1982 as noted in his 
February 1999 private treatment reports.  

2.  Obtain the veteran's entire service 
personnel record and verify his National 
Guard service dates, including 
verification of all dates of active duty, 
ACDUTRA, and INACDUTRA from the National 
Guard Center where the veteran served, by 
the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, or through 
other official channels, as necessary.

3.  Thereafter, the RO must make a list 
of the dates of the veteran's active 
duty, ACDUTRA, and INACDUTRA.  

4.  After completion of the above, the 
veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the nature and etiology of 
his coronary heart disease (claimed as a 
heart condition) and GERD (claimed as a 
stomach condition).  His claims folder, 
to include the list of the veteran's 
dates of active duty, ACDUTRA, and 
INACUDTRA, must be made available to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims file, 
the examiner should offer an opinion as 
to the following:  

(a) Does the veteran have a heart 
disorder or a stomach disorder?  If so, 
state the diagnosis or diagnoses.

(b)  If the answer to (a) is yes as to 
either of the claimed disorders, is it at 
least as likely as not (50 percent 
probability or greater) that such 
disorder had its onset during any of the 
periods of active duty, ACDUTRA, or 
INACDUTRA identified on the list provided 
by the RO.  If any of these disorders 
became manifest to a compensable degree 
within year of discharge from any of the 
veteran's periods of service (active 
duty, ACDUTRA or INACDUTRA), the examiner 
must so indicate.

(c)  If a heart disorder or a stomach 
disorder preexisted the veteran's period 
of active duty, ACDUTRA, or INACDUTRA 
identified on the list provided by the 
RO; did the disorder increase in 
disability during any period of active 
duty, ACDUTRA, or INACDUTRA identified on 
the list provided by the RO?  In 
answering this question, the examiner is 
asked to specify whether the veteran 
sustained temporary or intermittent 
symptoms resulting from service or 
whether there was a permanent worsening 
of the underlying pathology due to 
service, resulting in any current 
disability.

(d)  If a heart disorder or stomach 
disorder increased in disability during 
any period of active duty, ACDUTRA, or 
INACDUTRA identified on the list provided 
by the RO, was that increase due to the 
natural progression of the disease?

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

5.  The veteran should also be afforded a 
VA examination by an appropriate 
specialist to assess the current severity 
of his service-connected arthritis of the 
cervical spine.  His claims folder must 
be made available to the examiner for 
review in connection with the 
examination.  All indicated studies, 
including range of motion studies of the 
cervical spine, in degrees, should be 
performed.  After examining the veteran 
and reviewing the claims file, the 
examiner should provide an opinion as to 
whether there are objective clinical 
indications of pain/painful motion, 
weakened movement, premature/excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  This includes instances 
when these symptoms "flare-up" or when 
the cervical spine is used repeatedly 
over a period of time.  

A complete rationale for all opinions 
expressed must be provided in the 
examination report.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated.

6.  Thereafter, the RO should 
readjudicate the claims (on a de novo 
basis) in light of the additional 
evidence.  If the claims are not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case and give them an 
opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




